Citation Nr: 0523459	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis, fibromyalgia, and myofascial pain syndrome.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to July 1969.  This case comes before the Board of 
Veterans' Appeals (Board) from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In March 1996 a hearing was 
held before a hearing officer at the RO.  The case was 
remanded in November 2000 (to develop additional evidence), 
in April 2003 (for notice of the Veterans Claims Assistance 
Act of 2000 (VCAA)), and in June 2004 (for compliance with 
the April 2003 remand orders).  


FINDINGS OF FACT

Multiple joint arthritis, fibromyalgia, and myofascial pain 
syndrome were not manifested in service; multiple joint 
arthritis was not manifested in the veteran's first 
postservice year; and none of the disorders is shown to be 
related to the veteran's service.


CONCLUSION OF LAW

Service connection is not warranted for multiple joint 
arthritis, fibromyalgia, or myofascial pain syndrome.  
38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1)  that is necessary to substantiate 
the claim; (2)  that VA will seek to provide; (3)  that the 
claimant is expected to provide; and (4)  must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, the unfavorable AOJ decision that is the 
subject of this appeal was already decided and appealed prior 
to VCAA enactment.  The U.S. Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini, supra, that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

The content of the notice provided to the appellant by letter 
in June 2004 complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
assist.  Notably, the letter discussed this claim as one for 
service connection, explained what was necessary to establish 
entitlement to service-connected compensation benefits, 
explained what evidence VA would obtain, and what evidence VA 
would assist the veteran to obtain.  The veteran was 
specifically advised to provide "any additional evidence 
that pertains to your appeal...."  A February 2005 
supplemental statement of the case (SSOC) advised the veteran 
of the current posture of his claim.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and medical records from the Social Security 
Administration (SSA).  The veteran has been afforded VA 
examinations, most recently in July 2004.  VA's duties to 
assist, including those mandated by the VCAA, are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Factual Basis

Service medical records, to include reports of July 1966 
enlistment and June 1969 separation examinations, show no 
complaints, diagnoses, or abnormal findings relating to 
multiple joint arthritis, fibromyalgia, or myofascial pain 
syndrome.  

Postservice VA medical records include those dated in April 
1994 showing diagnoses of fibromyalgia and multiple joint 
pains.  

On August 1994 VA neurological examination the veteran 
complained of pain in the neck, back, knees, hands, and 
ankles.  The physician opined that the veteran's history was 
most consistent with degenerative joint disease.  No 
neurological disease was diagnosed.  The examiner added that 
there existed an element of fibromyalgia/myofascial pain 
syndrome.  

At his March 1996 personal hearing the veteran testified that 
his claimed arthritis, fibromyalgia, and myofascial pain 
syndrome began as a result of exposure to harsh weather and 
physical conditions during service.  

Also on file are medical records associated with the claim 
folders supplied by SSA showing 1997 diagnoses of chronic 
pain and degenerative joint disease.  MRI [magnetic resonance 
imaging] in May 1998 showed mild cervical spine degenerative 
changes.  

On August 1999 VA general medical examination 
fibromyalgia/myofascial pain syndrome/arthritis was 
diagnosed.  The veteran was noted to have symptoms consistent 
with fibromyalgia.  However, no physical or trigger points 
were observed on examination.  The examiner had no idea why 
the veteran was taking Morphine for his "so-called" 
fibromyalgia.  

On August 2002 VA examination the examiner opined that there 
was no evidence that the veteran's current "issues" 
[claimed disorders] were related to his service.  The Board 
informed the veteran in June 2004 that the August 2002 
examination findings were not fully responsive to what were 
requested as part of its November 2000 remand.  

On July 2004 VA rheumatology examination the veteran 
complained of current low back and neck pain, which he 
indicated began in service.  He added that he was not seen 
for these problems during his active service.  Cervical and 
lumbar spine examination showed normal range of motion and no 
focal tenderness.  The examiner commented that there was a 
few tender points in the area of the neck and trapezeal 
muscles bilaterally.  Examination for tender points in other 
areas (upper and lower extremities) was negative.  X-ray 
examination showed cervical and lumbar degenerative changes.  
The diagnoses included myofascial pain (neck and trapezeal 
areas), degenerative joint disease of the cervical and lumbar 
spine segments, and no evidence of fibromyalgia.  The 
examiner commented that the record was devoid of any evidence 
(to include medical records) which demonstrated that the 
veteran had a disorder which had its "genesis" during his 
military service.  The examiner added that none of the 
veteran's service medical records showed that he was seen for 
his neck or low back, or for diffuse soft tissue pain.  

A December 2004 VA primary care outpatient treatment record 
shows that the veteran denied having joint pain and 
stiffness.  Low back pain was diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic diseases (here, arthritis) become manifest to a 
compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; myofascial pain and 
degenerative joint disease are diagnosed.

The further requirements that must be satisfied to establish 
entitlement to service connection are:  Evidence of disease 
or injury in service and competent evidence of a nexus 
between the current disability and the disease or injury in 
service.  The veteran's service medical records are devoid of 
any mention of finding, treatment, or diagnosis of multiple 
joint arthritis, fibromyalgia, or myofascial pain syndrome.  
In July 2004 the veteran confirmed he was not treated in 
service for any of the claimed disorders.  See report of VA 
rheumatology examination.  Consequently, direct service 
connection, i.e., on the basis that multiple joint arthritis, 
fibromyalgia or myofascial pain syndrome became manifested in 
service and has persisted since, is not warranted.  

As the earliest competent (medical) evidence of degenerative 
changes is in 1997, almost 30 years following the veteran's 
July 1669 service separation, presumptive service connection 
for arthritis (as a chronic disease under 38 C.F.R. §§ 3.307, 
3.309) likewise is not warranted.  

Finally, there is no competent evidence (medical opinion) of 
a nexus between the veteran's claimed disorders and his 
active service.  In fact, the only competent evidence 
specifically addressing that matter, the report of a VA 
examination in July 2004, notes that the none of the 
veteran's claimed disorders was diagnosed during service, and 
concludes that the veteran does not have a disorder that had 
its genesis in service.  The examiner further mentioned that 
there was no evidence that the veteran has fibromyalgia.  

The veteran's own statements/testimony relating his claimed 
disorders to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu, supra.  

Without any competent evidence that the veteran's claimed 
multiple joint arthritis, fibromyalgia, and/or myofascial 
pain syndrome are related to service, the preponderance of 
the evidence is against these claims seeking service 
connection for the disabilities.  Hence, they must be denied.





ORDER

Service connection for multiple joint arthritis, 
fibromyalgia, and myofascial pain syndrome is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


